ADVISORY ACTION
The After Final Amendment submitted 6/7/22 has been entered.
Claims 1-9 and new claim 27 are currently under examination.

Claims 10-26 remain withdrawn for being drawn to a non-elected invention.  



Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-9 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In newly amended claim 1, it is unclear if the plasmid contains each of SEQ ID NO. 4, 5, 6 and 10 or one or more of these sequences.  Alternatively, it is unclear if the claim intends to contain hp1, abc, cupin and hp2 or one or more copies of hp1, abc, cupin and hp2 (while having at least one of each of the 4 ORFs).  Additionally, is the ‘functional variant’ to a sequence encoding all 4 nucleic acid sequences or is it to any of the individual sequences?  The language of the claim is confusing.  The paragraph bridging pages 2-3 of the instant specification recites:
“E. coli 0.1229 encodes three plasmids and plasmid 0.1229_3 encodes the novel
microcin. The plasmid 0.1229 3 includes four ORFs that are necessary for Stx2a amplification phenotype these regions have been identified as hp1 (SEO ID NO: 3), abc (SEQ ID NO:5), cupin (SEQ ID NO: 6), and hp2 (SEQ ID NO: 10). Appropriate clarification and/or correction is required. The instant specification recites that 

Claim Rejections - 35 USC § 112-Enablement
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-9 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The instant specification teaches the discovery of a naturally-occurring plasmid which can increase Shiga toxin 2 production, e.g., the plasmid referred to as 0.1229.3 which includes four ORFs that are necessary for Stx2a amplification phenotype these regions have been identified as hp1 (SEO ID NO: 3), abc (SEQ ID NO:5), cupin (SEQ ID NO: 6), and hp2 (SEQ ID NO: 10).  The specification fails to show any experimental data that this plasmid, or the microcin it produces, can kill or prevent or decrease adverse effects of pathogenic E.coli and/or Shigella bacteria either on a surface or in an individual (administered to a subject) suspected of being contaminated with pathogenic E.coli and/or Shigella.  Only hypothetical predictions are made.  
	The top of page 35 of the instant specification recites:
In this study, both whole cells and spent supernatants of E. coli 0.1229 enhanced Stx2a production by £. coli 0157:H7 strain PA2. This latter strain is a member of the hypervirulent clade 8 (47) and was previously found to be a high Stx2a producer in co-culture with E. coli C600 (23). EF. coli 0.1229 produces at least two molecules capable of increasing Stx2a. The first is MccB17, a DNA gyrase inhibitor, shown to activate Stx2a production in an earlier study (24). This current study identified a second molecule
localized to a 12.8 kb plasmid, and all genes necessary for production are found within a 5.2 kb region. Furthermore, gene knockouts identified four potential ORFs within this region, Ap/, abc, cupin and hp2, that are required for 0.1229 mediated Stx2a amplification. This gene cluster was also identified on pB51 (48), a similar plasmid to p0.1229 3, however limited characterization was reported.

	The specification teaches the discovery of a naturally-occurring plasmid found in naturally-occurring strains of E.coli and identifies that strains carrying this plasmid area able to increase the production of Stx2a, high producers.  The specification fails to teach or show that the naked plasmid can kill, prevent or decrease adverse effects of pathogenic E.coli bacteria and/or Shigella on surfaces or in individuals through contact or administration to said individual.  The method as claimed utilizes a naturally occurring product which is not materially different upon isolation.  It is noted that the current method recites the use of the plasmid and not the microcin itself or a recombinant host cell expressing said plasmid.  It is unclear how producing more of a pathogenic toxin will decrease adverse effects on surfaces or the skin of a human.  The toxin is active and not detoxified in any manner and appears it would be harmful to a mammal.  Shiga toxins 1 and/or 2 are important human pathogens. Some of them, such as E. coli O157:H7, cause severe disease, most notably painful bloody diarrhea and the hemolytic uremic syndrome (HUS).   See https://www.uptodate.com/contents/shiga-toxin-producing-escherichia-coli-clinical-manifestations-diagnosis-and-treatment
	Atlas Powder Co. V IRECA, 51 USPQ2d 1943, (FED Cir. 1999) states Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art...However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. The Court further held that this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art.  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)
	Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  
	It is known that acellular factors, particularly colicins and microcins, can kill O157:H7 cells but may also trigger Stx expression in the process.  It is unclear how amplifying the production of Shiga toxin (as stated that p0.1229_3 does) would be therapeutic for an individual/subject.  The stated function of the plasmid used in the instant claims, enhances Stx2 production appears to be antithetical to treating, killing or preventing disease. There are no working examples in the instant specification to guide the skilled artisan in practicing the claimed method.   With no experimental data provided in the instant specification as well, the specification is not enabled for the claimed method for either the microcin which encodes SEQI NODS: 4, 5, 6 and 10, much less for functional variants thereof or microcins containing only one, two or three from the group of hp1, abc, cupin and hp2.
	With respect to 95% sequence identity variants, the specification states that substitutions, additions, or deletions, may be made to the defined sequences; however, the specification provides no guidance as to what the nucleotides may be changed without causing a detrimental effect to the proteins to be produced and with the added features of having the ability to kill, prevent or decrease adverse effects of pathogenic E.coli or Shigella bacteria.  It is unpredictable as to which amino acids could be removed and which could be added.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of success are limited.  Other positions are critical to the protein’s structure/function relationship, e.g., such as various positions or regions directly involved in binding, catalysis in providing the correct three-dimensional spatial orientation of binding and catalytic sites.  These regions can tolerate only very little or no substitutions.  Selective point mutation to one key residue could eliminate the function of the polypeptide.  It could eliminate its functional properties.  If the range of decreased binding ability after single point mutation of a protein antigen varies, one could expect point mutations in the protein antigen to cause varying degrees of loss of protection/function, depending on the relative importance to the binding interaction of the altered residue.  Alternatively, the combined effects of multiple changes, as instantly claimed, in an antigenic determinant could again result in loss of function.  A protein having multiple antigenic sites, multiple point mutations, or accumulated point mutations at key residues could create a new antigen that is precipitously or progressively unrecognizable by any of the antibodies in the polyclonal pool.   As stated above, Applicants have not shown the particular substitution and the result it produces.  Applicants have provided no guidance to enable one of ordinary skill in the art how to determine, without undue experimentation, the effects of different amino substitutions and the nature and extent of the changes that can be made.  It is expensive and time consuming to make amino acid substitutions at more than one position, in a particular region of the protein, in view of the many fold possibilities for change in structure and the uncertainty as to what utility will be possessed.  The instant claims allow for substitutions with amino acids of vastly different properties and it is unclear what changes may be made without a detrimental effect to the functioning of the plasmid’s antibacterial properties.  Additionally, the specification teaches that it is necessary to have hp1, abc, cupin and hp2 to achieve the desired functional effects.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the plasmid to be used in the claimed methods and the ability of any of the microcins recited in the claims to kill, prevent or decrease adverse effects of pathogenic E.coli or Shigella, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the plasmids in the methods as instantly claimed. 
Response to Applicants’ arguments:
	Applicants did not address the particular arguments recited above that were made in the previous Office Action, e.g, regarding variants or plasmids only encoding hpc, or only encoding abc, etc. 
	The paragraph bridging pages 2-3 of the instant specification recites:
“E. coli 0.1229 encodes three plasmids and plasmid 0.1229_3 encodes the novel
microcin. The plasmid 0.1229 3 includes four ORFs that are necessary for Stx2a amplification phenotype these regions have been identified as hp1 (SEO ID NO: 3), abc (SEQ ID NO:5), cupin (SEQ ID NO: 6), and hp2 (SEQ ID NO: 10).  Accordingly, it appears the plasmid encodes all four sequences and not one or more as instantly claimed.  The instant claims allow for substitutions with amino acids of vastly different properties and it is unclear what changes may be made without a detrimental effect to the functioning of the plasmid’s antibacterial properties.  Additionally, the specification teaches that it is necessary to have hp1, abc, cupin and hp2 to achieve the desired functional effects.  
	Applicants argue that no experimental data is needed to enable ‘killing or preventing or decreasing adverse effects of E.coli and/or Shigella bacteria’.  It is known that acellular factors, particularly colicins and microcins, can kill O157:H7 cells but may also trigger Stx expression in the process.  It is unclear how amplifying the production of Shiga toxin (as stated that p0.1229_3 does) would be therapeutic for an individual/subject.  The stated function of the plasmid used in the instant claims, enhances Stx2 production appears to be antithetical to treating, killing or preventing disease.
	The specification states that all four ORFs are necessary for the Stx2a amplification, but the claims do not require all four ORFS.

Status of claims:
	No claims are allowed.  No prior art was found on plasmid 0.1229_3 containing a microcin which encodes SEQ ID Nos: 4, 5, 6 and 10.  Instant claim 3 does not positively recite that the plasmid encodes all four sequences, e.g., SEQ ID Nos: 4, 5, 6 and 10, it merely recites that the plasmid is within a 5.2kb region, but not that the plasmid encodes these sequences.
	Applicants argue that no reduction to practice is necessary to enable a method of killing or preventing or decreasing adverse effects of E.coli and Shigella bacteria.  However, as stated in the prior rejection, the plasmid use produces more of a toxin that is harmful to mammals/humans so it is unclear how using that pathogenic toxin on surfaces and applying to humans is going to prevent or kill harmful effects when the product itself is toxic.  

	Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        6/16/22